DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowability is in response to the Amendment filed June 28, 2021.
The 35 U.S.C. §112(a) and (b), 35 U.S.C. §102 and 35 U.S.C. §103 rejections made in the Office action of March 26, 2021 are withdrawn in view of the claim amendments made in the Amendment of June 28, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The fifth clause after the preamble of Claim 1 and the seventh clause after the preamble of Claim 19 (relating to the central guiding device) were amended to clarify the first surfaces of the pressing segments contact the roller that is supported by the axle on which the central guiding device is fixedly secured.  This clarification cured the 35 U.S.C. §112(a) and (b) rejections made in the Office action of March 26, 2021.
A clause was added to the end of each of Claims 1 and 19 to further limit the scope of the claims by requiring the continuous pressing device contacts the guiding support and the roller consecutively without contacting another roller or another support therebetween.  This claim amendment distinguishes Claims 1 and 19 from the prior art of record.  Specifically, the 35 U.S.C. §102 rejection of Claims 1 and 19 made in the March 26, 2021 Office action cited U.S. Patent Application No. 2014/0116272 of De Craemer (hereinafter DE CRAEMER) as anticipating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725